Citation Nr: 0029039	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  96-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for a low back 
condition, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for a cervical 
spine condition, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a left foot 
callous condition, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for residuals of 
shrapnel wounds to the left shoulder area, currently 
evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 1996, from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's claims folder has 
been forwarded by the Nashville, Tennessee RO.


REMAND

The Board notes that the most recent VA PTSD examination is 
dated in January 1996.  The most recent VA orthopedic 
examination is likewise dated in January 1996.  Furthermore, 
as noted by the RO in the September 1999 Supplemental 
Statement of the Case, evidence exists within the claims 
folder which indicates that the veteran's low back disorder 
may be more attributable to an intercurrent nonservice-
connected injury which occurred in 1985-86.  No medical 
opinion regarding the effects of this injury on the veteran's 
total level of disability is contained within the claims 
folder.  Regarding the veteran's residuals of shrapnel wounds 
of the shoulder the Board notes that the most recent 
examination showed that his scars were "not particularly 
tender".  The Board agrees with the veteran's representative 
that this statement is ambiguous and requires clarification.

The Board concludes that, as the medical evidence of record 
is several years old, and in some cases ambiguous, the 
veteran should be afforded new VA examinations to determine 
the extent of his current service connected disabilities.  
Therefore, this claim is REMANDED to the RO for the 
following:


1.  With regard to the veteran's claim of 
entitlement to an increased evaluation 
for post traumatic stress disorder 
(PTSD), he should be scheduled for a VA 
examination.  The examiner should be 
asked to review the medical evidence 
currently of record and should be asked 
to provide an opinion regarding the 
veteran's current level of disability.

2.  With regard to the veteran's claim of 
entitlement to an increased evaluation 
for a low back condition, and a cervical 
spine condition, he should be afforded a 
VA orthopedic examination.  The examiner 
should be asked to examine the evidence 
of record and express an opinion 
regarding the likely effect of the 
intercurrent injury in 1985-86 on the 
veteran's total back disability.

3.  Regarding the veteran's claim to 
entitlement to an increased evaluation 
for a left foot callous condition, and an 
increased evaluation for residuals of 
shrapnel wounds to the left shoulder 
area, the veteran should be afforded a 
new VA skin examination.  The examiner 
should be asked to specifically address 
the question of whether the veteran's 
residual scars of the shoulder are 
objectively tender.

Upon completion of the above directed items the RO should 
review the veteran's claims for increased ratings.  If the 
result remains adverse the RO should provide the veteran and 
his representative a supplemental statement of the case and 
adequate time to respond.  The claims folder should then be 
returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



